Title: To Thomas Jefferson from Thomas Mann Randolph, Jr., 23 April 1790
From: Randolph, Thomas Mann, Jr.
To: Jefferson, Thomas



Dear Sir
Richmond April 23d 1790.

Martha, Maria and myself have just returned today from a visit to your Sister Mrs. Carr. The journey to Eppington has been postponed for a short time, partly from necessity, having no horses of our own as yet, but principally from our unwillingness to part so soon with little Maria. It should not have been delayed a moment, had we not been convinced that you would not have hesitated to gratify us in it.
We were so unfortunate as to have your first letter kept from us 9 days by several accidents, which have prevented our writing so soon as we otherwise would have done.—The small commissions you gave me at your departure I could not have neglected. A considerable number of slips from the Pacan, the English Wallnut and the Glocester Hickory have been ingrafted into stocks of the common Hickory, but having thought it better to leave the stocks in the woods, many have been destroyed: others however flourish, and I hope there will be several of each kind ready to be removed to Monticello at the proper Season.
Mr. Foster has not had leisure as yet to superintend the formation of those parts of the Boring Apparatus which you directed should be made: he is ambitious of the honor of serving you, and has promised to do it the first time he comes to Richmond.
I must trouble you to communicate to me in your next letter the method of making the mouldboard which we admired so much at Monticello. The necessity I am under of turning my attention to the cultivation of my little farm, has inclined my thoughts of late towards Agriculture. To one as fond as I am of Physical research, and so much accustomed to exercise, such an inclination might be dangerous: but however enticing the subject, however pleasing the employment, I am resolved it shall never seduce me from the study of the law, and the attempt to acquire Political knowledge.
I have allmost determined on procuring from some of the Northern States a thorough bred Farmer and intrusting every thing to him. Their husbandry is much better in the present situation of Virginia than the English. Their Education as husbandmen ought to be better, for where Land and Labour are both moderately cheap, the Maximum Profit, I suppose must be produced. I am Dear Sir with the most profound respect your most obedt. Servt.,

Thomas M. Randolph

 